COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH


                               NO. 2-10-043-CV


JIM SHAW, DEFENDANT-SURETY                                            APPELLANT

                                        V.

THE STATE OF TEXAS                                                      APPELLEE

                                    ------------

           FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Through a letter that we sent to appellant Jim Shaw on February 10,

2010, we have given him an opportunity to explain why his notice of appeal

was untimely filed 2 and why this appeal should not be dismissed for want of



      1
           See Tex. R. App. P. 47.4.
      2
        The trial court signed its final judgment on October 16, 2009.
Although appellant timely filed a motion for new trial on November 13, 2009,
he did not file his notice of appeal in the trial court until February 3, 2010, and
it was therefore untimely. See Tex. R. Civ. P. 329b(a); Tex. R. App. P.
26.1(a)(1).
jurisdiction. He has not done so. Accordingly, we dismiss the appeal for want

of jurisdiction. See Tex. R. App. P. 25.1(b), 26.1(a)(1), 42.3(a), 43.2(f); Crites

v. Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that the timely filing

of a notice of appeal is jurisdictional); Wilkins v. Methodist Health Care Sys.,

160 S.W.3d 559, 564 (Tex. 2005) (same).




                                            PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: March 18, 2010




                                        2